Citation Nr: 1823270	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable right knee disability evaluation prior to October 2, 2013, and a rating in excess of 10 percent based upon arthritis with painful limitation of motion since October 2, 2013, excluding the period for which a temporary total rating has been assigned due to surgical convalescence.

2.  Entitlement to a separate compensable right knee disability evaluation based upon symptomatic removal of semilunar cartilage.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2001 to March 2009. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a right knee anterior cruciate ligament (ACL) tear and assigned the initial noncompensable rating effective March 6, 2009, the day following the Veteran's separation from active service.  The Veteran filed a Notice of Disagreement seeking a higher initial rating.  

During the appellate period, the Veteran was granted a temporary total (100 percent) rating based on surgical convalescence effective from October 30, 2014 until January 31, 2015.  Subsequently, the Agency of Original Jurisdiction (AOJ) increased the Veteran's right knee disability evaluation to 10 percent effective from October 2, 2013, excluding the period for which a temporary total had been assigned.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the claim continues for the relevant periods where less than a total rating has been assigned.

This appeal was subject to a prior remand by the Board in June 2017 to ensure compliance with due process requirements.  Specifically, an additional VA examination was requested that was in compliance with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded an additional examination in August 2017, and the evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and is now returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis was manifested by actually painful or unstable motion throughout the appeal.

2.  On October 30, 2014, the Veteran underwent surgical removal of the semilunar cartilage (meniscus) of the right knee, with evidence of subsequent joint pain, swelling and effusion with slight reduction in muscle strength. 

3.  At no time during the present appeal has the Veteran's right knee disability been manifested by functional limitation of motion to 45 degrees or less in flexion, or 10 degrees or more in extension.

4.  The evidence does not show that the Veteran is rendered unable to secure and follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to the currently established 10 percent rating effective October 2, 2013, the criteria for a right knee disability rating of 10 percent based upon painful motion are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.59, 4.71a Diagnostic Code 5003 (2017). 

2. From February 1, 2015, the criteria for a separate right knee disability rating of 10 percent based upon symptomatic removal of semilunar cartilage are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2017). 

3. The criteria for a right knee disability rating in excess of 10 percent based upon arthritis with painful limitation of motion are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).

4. The criteria to establish entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating for the Right Knee

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The ratings percentages contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disability and the residual limitations that result in civil occupations.  Separate diagnostic codes (DC) identify the various disabilities.  

In determining the appropriate evaluation in a given case, many different statutes, regulations, and case law applicable to VA govern.  Each disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  When after careful consideration of all available data, a reasonable doubt arises regarding the degree of disability, such doubt must be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 covering functional loss and § 4.45 covering joints, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. 
§ 4.14.  To do so would overcompensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.

Of particular note in this case, the Court of Appeals for Veterans Claims has expressly held that the Rating Schedule does not prohibit separate evaluations under DC 5257 for subluxation or lateral instability, DC 5260 or 5261 for limitation of motion, and a separate rating for meniscal impairment.  Lyles v. Shulkin, 29 Vet. App. 107 (2017).  Thus, the Board will consider each individual diagnostic code referable to the knee to determine if a separate or additional rating is warranted on any basis.  Such evaluations involve consideration of the level of impairment of ability to engage in ordinary activities, to include employment, as well as an assessment of the effect pain or related symptomatology may have on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

In this case, the Veteran first sought a higher initial rating after receiving a noncompensable (zero percent) rating for residuals of a torn right knee ACL effective March 6, 2009, the day following his separation from active service.  The Veteran then underwent right knee arthroscopic surgery on October 30, 2014.  On the basis of that surgery, he received a temporary total (100 percent) disability rating during his convalescence pursuant to 38 C.F.R. § 4.30.  

Subsequently in an August 2016 rating decision, the Regional Office increased the right knee disability evaluation to 10 percent for the ACL tear with osteoarthritis and limitation of motion from October 2, 2013, not including the period for which the temporary total had been assigned.  As a result, the Board will now consider whether the Veteran is entitled to a right knee disability rating in excess of zero percent from March 6, 2009 to October 2, 2013, or in excess of 10 percent from October 2, 2013 to the date of surgery on October 30, 2014, or in excess of 10 percent since February 1, 2015, following the convalescent period, on any basis.  The Board will first discuss the relevant laws and regulations, then apply those to the facts of this case.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Originally, the Veteran's right knee disability was evaluated as noncompensable under diagnostic code 5260-5024, indicative of a rating for limitation of flexion based on tenosynovitis.  The existing 10 percent rating was then established under diagnostic code 5003-5261, indicative of a rating for degenerative arthritis based upon limitation of extension.  The Board finds that the reference to limitation of extension is unnecessary in this case, as no limitation of extension is shown by the evidence of record.  However, it may have been included as a reference merely to reflect compensation based on painful limitation of motion.  

The Board has considered all ratings available for disabilities of the knee and leg to determine if the Veteran's impairment would qualify for a higher evaluation under any other pertinent diagnostic code.  

Under the rating criteria for arthritis, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or other satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Normal range of motion of the knee joint is from 0 degrees extension (i.e. leg straight out) to 140 degrees flexion (i.e. bent knee).  38 C.F.R. § 4.71, Plate II.  

Under DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Greater limitation in flexion measurements leads to greater disability ratings up to 30 percent.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 rates based on limitation of extension.  This code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  Greater limitation in extension measurements leads to greater disability ratings up to 50 percent.  38 C.F.R. § 4.71a, DC 5261. 

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

Descriptions such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."   38 C.F.R. § 4.6.

DC 5258 allows for a 20 percent rating for dislocated semilunar cartilage (which includes a torn meniscus) where there are frequent episodes of "locking," pain, and effusion into the joint.  The use of the conjunctive word "and" indicates this DC requires that all three symptoms must be present to award a 20 percent rating.  

The next code, DC 5259, allows a 10 percent rating for symptomatic removal of semilunar cartilage.  This is the only evaluation available under this particular diagnostic code.     

Additional diagnostic codes referable to the knee are found at DC 5256, 5262 and 5263.  However, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula including nonunion and malunion, or genu recurvatum, these diagnostic codes are inapplicable to the Veteran's disability at any point during the present appeal.  See, e.g., VA examinations, August 2017, May 2016 & March 2009.

The Board now proceeds to discuss the medical evidence of record and analyze the relevant rating criteria applicable in this Veteran's case. 

Prior to October 30, 2014 (Date of surgery)

The Veteran's present appeal dates back to his initial claim seeking service connection for his right knee disability as of the day following his separation from active service on March 6, 2009.  He was afforded a VA examination for the knee on March 16, 2009.  The Veteran reported being previously diagnosed with a right ACL tear during service, and reported that the condition did not cause him pain although it did result in symptoms of stiffness and occasional giving way of the right knee. The Veteran did not receive any treatment for this condition and did not describe experiencing any other symptoms of weakness, swelling, heat, redness, lack of endurance, locking, fatigability, or dislocation.  Upon examination, there were no signs of the above, nor any locking pain, genu recurvatum or crepitus.  The right knee showed full range of motion and all reported ligament stability testing was within normal limits.  No diagnosis was rendered at the time as there was no pathology noted upon which to render a diagnosis.  VA examination, March 2009. 

Subsequently, the Veteran has primarily been treated for this condition at VA medical centers. An April 2012 gallium imaging scan confirmed degenerative joint disease of the knee.

In October 2013, the Veteran reported that since service he experienced right knee pain when walking.  He had no buckling or locking of the knee.  He had pain at a level of 6 to 9 on a scale of 10 in severity.  He would rest and take over-the-counter pain medication as needed which would reduce the level of pain to a 5 out of 10 in severity.  The Veteran did not experience tingling or numbness.  

In February 2014, the Veteran reported chronic right knee pain.  At this time, he complained of knee buckling and arrived at his appointment wearing a knee brace.  The kinesiotherapist noted some reduced muscle strength on the right with pain, and indicated that the Veteran may benefit from a consult to orthopedics. 

In May 2014, the Veteran was seen for an orthopedic surgery consultation due to right knee pain and instability.  He reported occasional knee popping and buckling, without catching, locking, or swelling.  The Veteran stated that the condition bothered him daily, but that wearing a hinged brace helped.  The orthopedic surgeon found full range of motion of the right knee, occasional fine crepitation, positive lateral facet and medial joint line tenderness, negative McMurray testing, positive anterior drawer, Lachman, and pivot shift testing of the right knee, but the joint was otherwise stable.  The diagnostic impression was of a chronic ACL deficient right knee, with x-rays showing tricompartmental degenerative changes with medial joint space narrowing. 

The Veteran was subsequently seen for ongoing complaints of continuing pain, and in October 2014, the Veteran underwent right knee arthroscopic surgery including medial meniscectomy, microfracture and abrasion chondroplasty of the medial femoral condyle, synovectomy, and anterior cruciate ligament reconstruction.  Private hospital operative report.

At no time during this period did the Veteran demonstrate a compensable limitation of flexion or extension.  His range of motion was normal upon examination in March 2009 and during treatment in May 2014.  As such, a higher rating cannot be assigned based upon limitation of motion.  38 C.F.R. § 4.71a, DCs 5260, 5261.

The Board also finds that a separate rating is not warranted for dislocated semilunar cartilage during this period based upon frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran had frequent episodes of pain, locking and effusion were expressly found not to be present during VA examination and treatment in May 2014 and March 2009.  No effusion was seen on magnetic resonance imaging (MRI) in January 2014.  Moderate joint effusion was documented on October 28, 2014 by a private provider during the week of the right knee surgery.  However, at that time the Veteran was noted to be in no acute distress with a normal gait, normal affect and not in any significant pain.  No locking of the knee was reported.  Private treatment record, October 2014. 

Therefore, although in-service MRI confirmed a vertical tear of the right knee medial meniscus, constituting dislocated semilunar cartilage, a separate compensable rating under DC 5258 is not warranted in the absence of symptoms of both frequent episodes of locking and effusion into the joint.  38 C.F.R. § 4.71a; see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007)(stating that the inclusion of the conjunctive word "and" clearly indicates that all listed criteria must be demonstrated or it would render the wording meaningless). 

For this period prior to surgery, the Veteran is currently in receipt of a 10 percent rating based on arthritis of the knee with painful motion under 38 C.F.R. § 4.59.  This rating is effective as of October 2, 2013, as the Veteran sought treatment describing painful motion at that time.  Upon previous VA examination in March 2009, the Veteran denied that the condition caused pain, only indicating stiffness and giving way.  However, the text of 38 C.F.R. § 4.59 stipulates that with any form of arthritis, painful motion is an important factor of disability, and symptoms should be carefully noted and definitely related to the affected joints.  The intent of the schedule is explicitly stated to recognize painful motion with joint or periarticular pathology as being productive of disability.  "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.

In this case, although the Veteran may have denied pain on motion at the March 2009 examination, he did describe experiencing symptoms of "giving way" or subjective joint instability, and the Board has no reason to doubt the credibility of this statement regarding symptoms to which he is competent to testify.  Buckling is denied in VA treatment in October 2013, but is described in February 2014.  In May 2014, VA treatment reflects occasional fine crepitation observed with positive drawer and Lachman testing. Taking the evidence as a whole, the Board finds that the subjective symptoms described by the Veteran, then objectively documented in May 2014 warrant a 10 percent rating under 38 C.F.R. § 4.59 based on painful motion throughout the initial appeals period. 

The Board notes, however, that as the 10 percent rating under 38 C.F.R. § 4.59 is based upon the Veteran's symptoms of a painful and occasionally unstable knee joint, an additional rating cannot be assigned under 38 C.F.R. § 4.71a, DC 5257 for other impairment of the knee including lateral instability as this would constitute impermissible pyramiding, or compensating the same manifestation of disability under multiple diagnostic codes.  See 38 C.F.R. § 4.14.  However, at no time does the Veteran's report of occasional giving way of the knee rise to the level of moderate or severe lateral instability.  See, e.g., VA treatment records, May and February 2014, October 2013. 

Therefore, given all the evidence of record, the Board finds that for the appellate period prior to the temporary total due to the Veteran's right knee surgery, he is entitled to a 10 percent rating under 38 C.F.R. § 4.59 throughout the appeal, but no higher as specifically based upon painful motion. 


Since February 1, 2015 (After convalescent period)

Pursuant to VA regulations governing monetary awards, the Veteran's post-surgical 100 percent convalescent rating ended on January 31, 2015 and the Veteran returned to a 10 percent schedular rating as of February 1, 2015.  

Shortly after surgery, the Veteran continued to report right knee pain, joint stiffness, muscle weakness and difficulty walking.  VA treatment record, December 2014.  Then, by March 23, 2015, the Veteran reported that he has done well ever since his right knee surgery "with no complaints."  The Veteran was described as doing very good, reporting the knee as popping every now and then at a point-specific area over the anterolateral aspect of the knee, but never painful.  The consulting orthopedic surgeon described the custom knee brace that would be provided to the Veteran and stated that it should be used whenever the patient was active, such as playing basketball.  Although the Veteran was described as doing well at the time, the physician noted the Veteran had degenerative joint disease of the right knee articular cartilage which was progressive in nature.  The physician recommended maintaining an active lifestyle to maintain the health of the joint.  VA treatment record, March 2015.   

Thereafter, in a July 1, 2015 lay statement, the Veteran stated that his knee surgery "was not successful on any level" and that he was experiencing "paralyzing pain" in his knee.  The Veteran stated that his knee was in worse condition than ever and that he could not do anything requiring him to walk, stand, bend, or stoop and was unable to work because of his knees.  The Board finds this lay report of severe symptomatology to be substantially inconsistent with the medical record from approximately four months which symptoms reported by the Veteran in connection with treatment.  The Board affords greater probative value to the medical record from March 2015, as the physician was in a position to treat pain and other residual symptoms if they had been described by the Veteran at the time.  Instead, the July 2015 statement is not seeking treatment, but in regard to a claim for monetary benefits only. 

Returning to the medical record, in December 2015, the Veteran sought VA treatment for chronic back pain, but also reported increasing right knee pain since surgery with decreasing range of motion.  

In February 2016, the Veteran was treated in a physical medicine rehabilitation consultation, reporting right knee joint pain and weak muscles.  He reported intermittent knee pain, but his primary complaint was a lump over the medial side of the knee and limited flexion.  There was no pain present at the time of treatment, and the Veteran reported no increase in pain.  X-rays from December 2014 were reviewed which showed degenerative changes of the knee with the prior ACL repair, however soft tissues were negative with no joint effusion shown. Range of motion was shown to be flexion to 120-125 degrees for the right knee, with full extension. There was tenderness to palpation on the medial joint line.  Some decreased right hip strength was noted, and the physical therapist recommended referral to orthopedics for further evaluation. 

In September 2016, the Veteran reported worsening localized right knee joint pain without swelling, along with increasing reports of pain in a number of other joints. In July 2017, the Veteran reported mild to moderate right knee pain with localized swelling over medial bony growth, tender to touch.  The diagnosis continued to be for right knee joint pain due to arthritis and chronic pain management was discussed.  

In August 2017, the Veteran was afforded a VA examination to determine the severity of his service-connected residuals of right ACL tear with osteoarthritis, status-post arthroscopic surgery.  The examiner noted that there was a change in the diagnosis to reflect the prior surgery and documentation of the meniscal tear.  The Veteran reported experiencing occasional flare-ups of pain when driving or standing for long periods of time.  Range of motion of the right knee was reported as flexion to 130 degrees and full extension to zero degrees.  Range of motion was noted to contribute to a functional loss with aching, sharp pain during flexion that the Veteran rated as 6 out of 10 on a severity scale.  There was no evidence of localized pain or tenderness on palpation, crepitus, or pain on weight bearing.  Additional pain was noted after repetitive use, but without change in range of motion measurements.  The examiner noted that although not conducted during a flare-up, the examination was medically consistent with the Veteran's statements describing additional functional loss due to pain and weakness during a flare up, but that there were unchanged measurements for range of motion testing under the circumstances.  

Right knee flexion was noted to have some reduction in muscle strength with 4 out of 5 reflective of active movement against some resistance, where 5 is normal strength.  The examiner ruled out ankylosis, recurrent subluxation, lateral instability, recurrent effusion, patellar dislocation, and any other tibial or fibular impairment.  However, the examiner did note that the Veteran had an additional condition pertinent to the meniscus, or semilunar cartilage, specifically frequent episodes of joint pain and joint effusion in the right knee as related to the meniscus. Additional factors contributing to the Veteran's right knee disability were documented to include disturbance of locomotion, interference with sitting, and interference of standing.  The residual signs or symptoms due to meniscectomy were noted as recurrent sharp pain and swelling that interferes with locomotion.  VA examination, August 2017.

Based on this evidence, the Board finds that the Veteran is entitled to a separate 10 percent rating for symptomatic removal of semilunar cartilage since February 1, 2015.  38 C.F.R. § 4.71a, DC 5259; Lyles v. Shulkin, 29 Vet. App. 107.  However, the evidence does not reflect that a right knee rating in excess of 10 percent based upon arthritis with painful limitation of motion under 38 C.F.R. § 4.59 or other grounds is warranted.  

His range of motion, although limited at worst to 120 degrees of flexion is not compensable unless flexion is limited to 45 degrees or less under DC 5260.  Extension remains normal throughout the appeal.   Frequent episodes of joint "locking" are not reported by the Veteran and are not endorsed by the examiner upon examination in August 2017.  Therefore, a rating under DC 5258 is not warranted.  Similarly, recurrent subluxation and lateral instability are found not to be present upon examination and testing in August 2017, thus a rating under DC 5257 is not applicable.  

In all, the Board finds that a 10 percent rating is warranted under 38 C.F.R. § 4.59 for painful motion throughout the appeals period, excluding the period for which a temporary total has been assigned for surgical convalescence.  An additional 10 percent rating is warranted following the surgical convalescent period for symptomatic removal of the semilunar cartilage based upon additional symptoms of swelling and effusion.   No higher right knee disability rating is warranted during the present appeal on any grounds.  

TDIU

The Veteran reports that after leaving active service, he worked as a civilian equipment operator and rigger at a naval shipyard.  By his report, he continued to work until leaving employment to undergo knee surgery in October 2014.  VA examination, December 2015.  In July 2015, the Veteran asserted that he has been unable to return to work and could not do anything requiring him to walk, stand, bend or stoop since the knee surgery. 

A total rating based on individual unemployability may be granted where a Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16; see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  If, as here, there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Prior to July 1, 2015, the Veteran did not meet this minimum schedular rating threshold as his combined total rating prior to that date was 30 percent.  Although entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities even when the percentage requirements are not met, the evidence does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation in this instance.  38 C.F.R. § 4.16(b).  

Furthermore, after the minimum percentage requirement were met in July 2015, although the record suggests functional impairment due to the service-connected disabilities, that functional impact on the Veteran's daily life has been considered in the schedular ratings currently assigned.  The August 2017 examiner noted the Veteran's right knee disability included disturbance of locomotion, interference with sitting, and interference with standing, but did not note any action or movement that would be prohibited based upon the level of the Veteran's impairment.  At no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities, singularly or jointly, preclude him from seeking or maintaining employment.  

Additionally, in June 2017, following the Board's prior remand, the AOJ sent the Veteran a letter requesting that he fill out and submit VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to include employment history, educational background, and the reasons that the Veteran is unable to work.  The Veteran did not submit this form or provide any additional evidence regarding employment history or his current unemployability.  In all, the preponderance of the evidence does not show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.  The claim for TDIU is denied.  



	(CONTINUED ON NEXT PAGE)





ORDER

Prior to October 2, 2013, a right knee disability evaluation of 10 percent based upon painful motion is granted.  

As of February 1, 2015, a separate right knee disability evaluation of 10 percent based upon symptomatic removal of semilunar cartilage is granted.

Excluding the period for which a temporary total has been assigned, a right knee disability evaluation in excess of 10 percent based upon arthritis with painful limitation of motion is denied.

Entitlement to TDIU is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


